Citation Nr: 1126137	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-43 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina




THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.




ATTORNEY FOR THE BOARD

S. Carmody, Law Clerk









INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to March 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right knee disability, rated 10 percent, effective March 24, 2008.  


FINDINGS OF FACT

At no time during the appeal period is the Veteran's right knee disability shown to have been manifested by symptoms of greater severity than arthritis with painful motion; compensable limitations of flexion or extension, ankylosis, recurrent subluxation or lateral instability, symptomatic cartilage removal; and/or  painful scarring are not shown. 


CONCLUSION OF LAW

A rating in excess of 10 percent for a right knee disability is not warranted.  38 U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. § § 4.1, 4.7, 4.10, 4.45, 4.59, 4.71a Diagnostic Codes (Codes) 5003, 5010, 5260, 5261, 5257, 5256, 5258.  (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  An April 2008 letter also provided the Veteran with general disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran has not identified any pertinent treatment (i.e., during the pendency of this matter).  The RO arranged for a VA examination in December 2009.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c) (4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Factual Background

Historically, the Veteran's service treatment records (STRs) show that prior to service he sustained a right knee basketball injury for which he underwent arthroscopic surgery in April 1988.  His STRs show that in October 1988 he had the onset of complaints of right knee pain and swelling following a 15 mile road march.  The complaints persisted; X-rays in January 1989 revealed bone spurs, and degenerative joint disease was diagnosed.  A medical board determined that due to the knee disability he was unfit for continuation of military service.  

On December 2009 VA examination, the Veteran reported that following service his right knee continued to bother him until 1992, when he sought treatment and received a diagnosis of a torn anterior cruciate ligament for which he underwent surgery (in July 1992).  He reported having another right knee arthroscopy in June 2008 "to clean up scar tissue," and stated that he continued to experience pain in his right knee with bending and whenever he drove for more than 30-45 minutes.  His current treatment consists of ibuprofen and wearing a knee brace to help with the pain.  

On physical examination, the Veteran stated that he experienced pain on motion, specifically while bending.  He stated that he can walk a mile and can stand for 5-10 minutes at a time.  He did not have flare-ups.  No crutches, brace, cane corrective shoes, etc. were needed for walking as a consequence of the right knee disability (However, the Veteran was in a wheel-chair and had crutches because he recently had left knee surgery for an injury sustained in a fall from a bike).  In the past 12 months, he has not missed any work due to his right knee disability (his usual occupation is janitorial work).  The VA examiner noted that the Veteran has difficulty bending but that there are no effects on his activities of daily living (ADLs).  There was a scar anteriorly on the right knee, and there was mild tenderness laterally near the patella.  Right knee ranges of motion were 135 degrees flexion and 0 degrees extension.  The VA examiner noted that there was objective evidence of pain following both active and repetitive motion, though no additional limitations after three repetitions of range of motion.  There was no instability or recurrent subluxation, and no ankylosis; the main factor causing limitation was pain.  




C. Legal Criteria and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § § 3.102, 4.3.  

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  

Posttraumatic arthritis of the right knee is rated as degenerative arthritis, and is rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code, a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5010-5003.  

Code 5260 (for limitation of knee flexion) provides a 30 percent rating where limited to 15 degrees; 20 percent where limited to 30 degrees; 10 percent where limited to 45 degrees; and 0 percent where limited to 60 degrees.  38 C.F.R. § 4.71a.  Code 5261 (for limitation of knee extension) provides a 50 percent rating where limited to 45 degrees; 40 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  38 C.F.R. § 4.71a.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71a, Plate II.  

Code 5257 (for recurrent subluxation or lateral instability of the knee) provides a 30 percent rating for severe recurrent subluxation or lateral instability; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 10 percent rating for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Code 5256 (for ankylosis of the knee) provides a 60 percent rating for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more; 50 percent rating for ankylosis in flexion between 20 and 45 degrees; 40 percent for ankylosis in flexion between 10 and 20 degrees and 30 percent for ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a.  

Code 5259 (for removal of semilunar cartilage) provides for a 10 percent rating, if symptomatic.  38 C.F.R. § 4.71a.  

Code 7804 provides for a 10 percent rating for one or two scars that are painful or unstable (and for higher ratings when there are more scars).  38 C.F.R. § 4.118.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257.  VAOPGCPREC 23-97. (July 1997); VAOPGCPREC 9-98 (August 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (for limitation of flexion) and under Code 5261 (for limitation of extension), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (September 2004).  

The Court has held that with the initial rating assigned with a grant of service connection, "staged" ratings may be warranted based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has not assigned staged ratings for the right knee disability; a 10 percent rating has been assigned for the entire appeal period.  As the record does not show that the severity of the Veteran's right knee disability has varied during the period of time under consideration, the Board finds that staged ratings are not warranted.  

The Veteran's service-connected right knee disability is currently rated under Code 5010-5003 (for posttraumatic arthritis with painful motion), as the December 2009 VA examination found objective evidence of painful motion upon active and repetitive motion.  Inasmuch right knee flexion and extension were normal (to 135 degrees and 0 degrees, respectively), compensable ratings under Codes 5260 and 5261 are not warranted.  

A compensable rating under Code 5257 also is not warranted, as slight recurrent subluxation or lateral instability is not shown.  

There is no evidence of ankylosis and consequently Code 5256 does not apply.  While the Veteran underwent surgery in 2008 to clean up scar tissue, there is no evidence he has right knee symptomatic removal of semilunar cartilage; consequently, Code 5259 does not apply.  Finally, the right knee operative scars are not shown to be painful or unstable, and a 10 percent separate rating under Code 7804 likewise is not warranted.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that currently compensated.  38 C.F.R. § 4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  Notably, the current rating under Code 5010-5003 specifically encompasses limitation of motion due to pain.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right knee disability is exceptional or that scheduler criteria are inadequate; the symptoms and impairment shown are fully encompassed by the scheduler criteria.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Finally, the Board notes that the Veteran has not alleged unemployability due to his right knee disability.  In fact, on December 2009 VA examination, he reported that he had not missed work in the past 12 months. Accordingly, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the Veteran's claim; accordingly, it must be denied.  



ORDER

A rating in excess of 10 percent for the Veteran's right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


